 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee we xX
‘Tang ;
ot #17 Cv 9031 GFK) ©
-V-
Guo
wane XK

 

A pretrial conference is set for J anuary 21, 2020 at 11 a.m. in Courtroom 20-C

 

The purpose of the conference is to discuss the status of this case. j USHe SD SPMY
DOCUMENT :
BLE EONICAL LY PILE
POOC

| DATE FILGb: eee

see eh ang een ya ARE

 
 
 

 
 

 

SO ORDERED.

 

 

 

Dated: New York, New York , ‘ , cae

[0 Piaf Rane

JOHN F,. KEENAN
United States District sadge

 
